Case 3:16-cv-00792-JPG-SCW Document 110 Filed 01/03/19 Page 1 of 2 Page ID #959
     Case: 18-2222   Document: 00713345426     Filed: 01/03/2019  Pages: 2



        UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



  Everett McKinley Dirksen United States Courthouse                                        Office of the Clerk
          Room 2722 - 219 S. Dearborn Street                                              Phone: (312) 435-5850
               Chicago, Illinois 60604                                                    www.ca7.uscourts.gov




                                           NOTICE OF ISSUANCE OF MANDATE
   January 3, 2019


  To:            Thomas L. Galbraith
                 UNITED STATES DISTRICT COURT
                 Southern District of Illinois
                 East St. Louis , IL 62201-0000



                                           SCOTT JENKINS,
                                           Plaintiff - Appellant

   No. 18-2222                             v.

                                           BRUCE BURKEY, et al.,
                                           Defendants - Appellees

    Originating Case Information:

   District Court No: 3:16-cv-00792-JPG-SCW
   Southern District of Illinois
   District Judge J. Phil Gilbert
  Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
  certified copy of the opinion/order of the court and judgment, if any, and any direction as to
  costs shall constitute the mandate.


    RECORD ON APPEAL STATUS:                                        No record to be returned




  NOTE TO COUNSEL:
  If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
  to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
  will be disposed of.
Case 3:16-cv-00792-JPG-SCW Document 110 Filed 01/03/19 Page 2 of 2 Page ID #960
     Case: 18-2222   Document: 00713345426     Filed: 01/03/2019  Pages: 2




  Please acknowledge receipt of these documents on the enclosed copy of this notice.

                             -----------------------------------




   Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
   Seventh Circuit.

   Date:                                               Received by:


   _________________________                           ____________________________________




   form name: c7_Mandate(form ID: 135)
